Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/12/2020 in which Claims 1-22 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/12/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent No. 10903980. 
Claims 1-22 recite similar limitations as claims 1-18 of US No. 10903980 as follows: 
       Instant application
    US patent No. 10903980
    Claim 1. A method to secure data from unauthorized access, the method comprising: receiving a public key of a computer system authorized to use a data item; providing a token representing the data item to the computer system as a substitute of the data item; encrypting the data item using the public key into a cipher text that is to be decrypted using a private key of the computer system; dividing the cipher text into multiple portions; and communicating the multiple portions to respective multiple computer systems that are separately administrated by different organizations, wherein each respective system of the multiple computer systems stores, in connection with the token, no more than a portion of the cipher text, which portion is not decryptable using the private key without a remaining portion of the cipher text that is not stored in the respective system.

  







Claim 13 and 22.
Claims 3-4.

Claim 5.
Claim 1.   A method to secure data from unauthorized access, the method comprising: receiving a public key of a computer system authorized to use a data item; providing a token representing the data item to the computer system as a substitute of the data item; encrypting the data item using the public key into a cipher text that is to be decrypted using a private key of the computer system; dividing the cipher text into multiple portions; and communicating the multiple portions to respective multiple computer systems that are separately administrated by different organizations, wherein each respective system of the multiple computer systems stores, in connection with the token, no more than a portion of the cipher text, which portion is not decryptable using the private key without a remaining portion of the cipher text that is not stored in the respective system; wherein the computer system authorized to use the data item does not store persistently the data item; wherein in response to a request to use the data item, the computer system retrieves the cipher text from the multiple computer systems using the token and decrypts the cipher text into the data item.

Claims 11 and 18.
Claims 2, 12.

Claim 13.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10903980 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10903980) substantially discloses the subject matter of claim 26 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10903980).
This is an obviousness-type double patenting rejection.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US  20180367298 A1 – Wright- shares are stored at separate locations one of which is an independent back-up or safe-storage location. If one of the other shares becomes unavailable, the share can be retrieved from back up to ensure that the key (and thus the controlled resource) is still accessible. To ensure safe transmission of the share(s), the common secret is generated at two different nodes independently of each other and then used to generate an encryption key. The encryption key can be used to encrypt at least one share of the verification element, or a message comprising it, to ensure that the share(s) are transmitted securely.

US 20170177855A1 – COSTA FAIDELLA et al. - Receiving identity data for an individual for which the identity provider provides an identity from an identity provider system. Transaction is generated to store an identifier representing the identity data in a data structure on a blockchain of a distributed system. The transaction is sent to a node of the distributed system. An identity token incorporating the identifier representing the identity data is generated, where the transaction invokes identity creation function of an identity services contract stored on the blockchain.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491